Citation Nr: 0202914	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  99-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 1959 rating decision, which denied service connection 
for a psychiatric disorder and the subsequent rating 
decisions issued thereafter, which continued the denial of 
service connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than September 
30, 1991, for the grant of dependents' educational 
assistance.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney-
at-Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, brother, and JS


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 administrative 
decision and an April 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the September 1996 decision, the RO determined that 
dependents' educational assistance was warranted as of 
September 30, 1991.  In the April 1997 rating decision, the 
RO determined that there was no clear and unmistakable error 
in the January 1959 rating decision.  In a February 1998 
decision, the RO considered whether there was clear and 
unmistakable error in subsequent rating decisions that 
continued the denial of service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  The January 1959 rating decision, which denied service 
connection for a psychiatric disorder, was supportable.

2.  The subsequent rating decisions issued thereafter, which 
continued the denial of service connection for a psychiatric 
disorder, were supportable.

3.  The veteran became totally and permanently disabled on 
September 30, 1991.



CONCLUSIONS OF LAW

1.  The January 1959 rating decision, which denied service 
connection for a psychiatric disorder, did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2001).

2.  The rating decisions issued following the January 1959 
rating decision, which continued the denial of service 
connection for a psychiatric disorder, did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a).

3.  The criteria for an effective date earlier than September 
30, 1991, for the grant of dependents' educational 
assistance, have not been met.  38 U.S.C.A. §§ 3501, 3510, 
5110 (West 1991); 38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, as to the claim for clear and unmistakable 
error, in the April 1997 rating decision on appeal, the 
February 1998 hearing officer's decision, the June 1999 
statement of the case, and the July 1999 supplemental 
statement of the case, the RO informed the veteran of the 
reasons and bases it determined that clear and unmistakable 
error did not exist in the January 1959 rating decision or 
the subsequently issued rating decision.  In the June 1999 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for clear and 
unmistakable error in a rating decision.  As to the claim for 
an effective date earlier than September 30, 1991, for the 
grant of dependents' educational assistance, in the April 
1997 statement of the case and the February 1998 supplemental 
statement of the case, the RO informed the veteran of the 
reasons and bases it determined that an effective date 
earlier than September 30, 1991, was not warranted.  In the 
April 1998 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an earlier effective date.  Correspondence copies of all of 
these determinations were mailed to the veteran's 
representative, Mr. Michael B. Roberts, Attorney-at-Law.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the Board may proceed.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Decision

A.  Clear and unmistakable error

The veteran's representative asserts that clear and 
unmistakable error exists in the January 1959 rating decision 
in that the RO did not grant a service connection for a 
psychiatric disorder when the evidence before the RO at that 
time established that service connection for such was in 
order.  Additionally, he asserts that the subsequent rating 
decisions, which continued the denial of service connection 
for a psychiatric disorder, also contained clear and 
unmistakable error.  The Board notes that a November 1992 
rating decision granted service connection for post-traumatic 
stress disorder, effective from September 30, 1991.  A rating 
decision dated in March 1994 granted a 100 percent 
evaluation, effective from September 30, 1991.  An earlier 
effective date is possible if clear and unmistakable error is 
found in the rating decisions that previously denied the 
service connection claim.  The veteran's representative 
further argues that the veteran was never properly notified 
of its 1959 rating decision or of a decision issued in July 
1959.  He asserts also that the veteran was so disabled that 
he was not capable of timely filing a notice of disagreement.

Under the provisions of 38 C.F.R. § 3.105(a) (2001), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992). Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Court has 
asserted that, "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the January 1959 rating decision, the evidence 
of record consisted of the veteran's application for 
benefits, service medical records, an August 1958 VA 
hospitalization summary report, and lay statements.  A 
description of this evidence follows.

The service medical records show that in August 1951 and 
December 1954 reports of medical examination, psychiatric 
evaluations were normal.  In July 1956, the veteran was 
diagnosed with acute alcoholism.  It was noted that the 
alcoholism was manifested by impending delirium, tremors, 
depression and minimal stress.  The examiner stated that the 
line of duty was pending an investigation.  In a subsequent 
July 1958 treatment report, the examiner stated that the 
veteran had been drinking beer and eating poorly for five 
days.  He stated that the veteran had submitted himself to 
the hospital.  The line of duty determination showed that 
this had been incurred in the line of duty and not due to 
misconduct; however, there was an indication to "See 
Subsequent findings."  The substituted findings were that 
the veteran's hospitalization for acute alcoholism had been 
the direct result of "wanton overindulgence in alcohol 
liquors over a period of approximately five days.  This is 
evident from the diagnosis of the attending doctors and the 
admission of the airman."  It was determined that such was 
not in the line of duty and due to the veteran's own willful 
misconduct.

On August 22, 1958, the veteran filed a VA Form 8-526, 
Veteran's Application for Compensation or Pension for, inter 
alia, nervousness, which he stated began about April 1952.  
He listed his address.  He filled out the information in the 
application to indicate that he was seeking pension benefits 
as well.  A second VA Form 8-526 was received on August 29, 
1958.  There, the veteran stated he was seeking service 
connection for, inter alia, nervousness, which he stated 
began in October 1953.  The veteran again listed the same 
address.  He filled out the information in the application to 
indicate that he was seeking pension benefits as well.  

The August 1958 VA hospitalization summary report shows that 
the veteran was hospitalized from August 1958 to September 
1958, but was still at the VA facility at the time that the 
report was made.  He was diagnosed with anxiety reaction, 
which was noted to be manifested by increased emotional 
tension, restlessness, insomnia, anorexia, and tremulousness.  
The veteran's legal address was shown at the top of the 
hospitalization summary report as the same one as previously 
reported, and in the family history, the VA examiner noted 
that the veteran's father was purchasing the home located at 
that address.  The veteran reported that he lived in that 
home with his father and two sisters.  He stated that he had 
served in the armed forces until December 1956 and was 
discharged on the basis of hardship because his father had 
been injured in a fall.  The veteran reported that during his 
second enlistment, he had 26 days time lost in 1956.  He 
stated that he went to San Antonio, Texas, to visit his 
sister because she had been hospitalized and he was worried 
about her.  The veteran reported that he was treated for 
nervousness in April 1953 while in Korea and again in June, 
August, and November 1956 in Idaho.  

The examiner noted that the veteran had had marginal 
adjustment since his discharge from service.  He stated that 
the veteran had quit the first job he obtained after being 
discharged from service due to nervousness and shakiness.  He 
added that the veteran had quit another job in 1957 for the 
same reasons.  The veteran's father described the veteran as 
having nervous spells and being fractious and flying off the 
handle over everything.  The veteran reported that the 
nervousness and shakiness had started in service, but that he 
managed to function while in service because he would go to 
the hospital for a few days.  The examiner stated that at 
admission, the veteran complained of insomnia, restlessness, 
tremulousness, nervousness, and loss of weight and loss of 
appetite.  He noted that during hospitalization, the veteran 
had shown progressive improvement and was less tremulous.  
The examiner stated that the veteran remained hospitalized.

In an October 1958 letter, the veteran's representative at 
that time requested that further action be deferred on the 
veteran's application for disability compensation "and/or" 
pension until all evidence had been submitted.

Numerous lay statements from family and friends, received in 
December 1958, indicate that the veteran had no mental 
condition prior to entering service but that his personality 
changed after he got out service to a very nervous person.  
His brother attributed the veteran's personality change to 
his experience in Korea.

In a December 1958 letter, the veteran's representative 
stated that the submission of evidence was now complete and 
that the claim was ready for adjudication.

In the January 1959 rating decision, the RO denied service 
connection for anxiety reaction, stating the service medical 
records showed no complaints or findings of a 
neuropsychiatric disease.  The RO noted that the veteran had 
been hospitalized in service for two days due to alcoholism.  
It stated that the veteran had been hospitalized in 1958 with 
a diagnosis of anxiety reaction and that the veteran was 
described as having adult adjustment difficulties, family 
conflicts, and an emotionally unstable personality.  The RO 
noted that statements had been submitted reporting that the 
veteran was not nervous prior to service, but was subsequent 
to discharge.  The RO made the following determination, in 
part:

The evidence establishes that the veteran 
made a fairly good adjustment during his 
five years [of] continuous service and 
was discharged because of hardship for 
the purpose of helping to support his 
family.  On return home[,] he manifested 
nervousness and the inability to adjust 
to the adult difficulties of making a 
living as a civilian or of coping with 
numerous familial conflicts.  The 
cumulative effects of these conflicts and 
those concomitant with adjustment to 
civilian adult life apparently 
precipitated his present hospitalization.  
He has responded satisfactorily to 
treatment.  Service connection for 
anxiety reaction, therefore, cannot be 
justified on the grounds that factors 
peculiar to service were the causative 
agent.

The RO further stated that anxiety reaction first became 
manifest following service and that there was no evidence of 
this condition having been incurred during service.

The RO notified the veteran in January 1959 that his claim 
had been denied.  The notification was sent to the veteran's 
previously reported address.  The record does not reflect 
that the notification was returned.

The veteran alleges that the RO's failure to grant service 
connection for a psychiatric disorder is clear and 
unmistakable error.

The Board has carefully reviewed the evidence of record at 
the time of the January 1959 RO rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO in its January 
1959 rating decision.  On this point, the Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43-44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is a "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

The Board finds that the veteran has failed to show that the 
January 1959 RO rating decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The 
veteran's representative has asserted several errors, which 
he feels the RO committed in the January 1959 decision, such 
as VA's failure to provide the veteran with a timely written 
notice of the January 1959 denial of service connection; 
failure to consider all the evidence of record in making its 
decision; rejection of favorable physician findings; and 
failure to consider 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

First, it must be noted that the RO properly sent a copy of 
the January 1959 decision to the veteran's address of record.  
On his August 1958 applications for compensation and pension, 
the veteran indicated his address (the same as previously 
reported).  This is the address used by the RO to issue the 
January 1959 notification of the decision.  Although the 
veteran was hospitalized at a VA facility the time of the 
January 1959 rating decision, a temporary hospitalization 
does not change the veteran's address.  There was no 
indication in the VA hospitalization summary report that the 
VA hospital had become the veteran's domiciliary.  
Additionally, the hospitalization report reviewed by the RO 
at the time of the January 1959 decision showed that the 
veteran had been in the hospital for one month.  

The Board notes that the veteran's representative has alleged 
that the January 1959 notification was returned as 
undeliverable and that the RO had not properly informed the 
veteran of the January 1959 decision.  The Board has 
thoroughly reviewed the evidence of record and finds that 
there is nothing to indicate that the January 1959 
notification was returned.  Thus, the presumption of 
regularity in the RO's issuing of the January 1959 
notification of the rating decision has not been rebutted.  
The veteran is presumed to have received the notification of 
the January 1959 denial for service connection for a 
psychiatric disorder.  

The Board notes that he veteran now alleges that he never 
received a copy of the January 1959 rating decision; however, 
in a June 1965 statement, the veteran acknowledged that his 
claim for service-connected disability had been refused and 
sought to reopen his claim at that time.  Thus, the veteran 
admitted at that time that he had received a copy of the 
denial of service connection.

Next, the veteran argues that the RO's failure to consider 
all the evidence of record in making its decision and its 
rejection of favorable physician findings caused the January 
1959 rating decision to be clearly and unmistakably 
erroneous.  Specifically, he states that the RO solely relied 
on the lack of evidence in the service medical records of an 
inservice psychiatric disorder to deny service connection for 
such.  He states that the RO's determination that the service 
medical records did not show a neuropsychiatric disease in 
service or at the time of discharge was evidence of the RO 
basing its determination on an "unsubstantiated opinion of 
the Rating Official" which was "not supported by medical or 
other relevant [] evidence in the record."  The Board notes 
that the determination in the January 1959 rating decision 
that the veteran was not treated for a neuropsychiatric 
disease while in service is a statement of fact, which is 
clearly substantiated by the service medical records.  The 
service medical records showed no treatment, to include 
hospitalization, for a psychiatric disorder.  The service 
medical records show treatment for acute alcoholism; however, 
that is not a psychiatric disorder.  The service medical 
records show that it was determined that the veteran's 
alcoholism was due to his own willful misconduct.  Validly 
reporting the evidence in the service medical records (or the 
lack of evidence) is not an unsubstantiated opinion and does 
not constitute clear and unmistakable error.  

The veteran argues that the RO rejected the veteran's sworn 
statement that he developed a psychiatric disorder in service 
and lay statements, which indicated that the veteran did not 
have a psychiatric disability prior to entering service but 
had one following service.  It is clear from the January 1959 
rating decision that the RO considered the lay statements and 
gave more probative value to the lack of evidence in the 
service medical records of a psychiatric disease and the 
evidence showing veteran's deterioration following his 
discharge than to the veteran's and his family and friends's 
statements in denying the claim for service connection.  The 
veteran is essentially expressing disagreement as to how the 
facts were then weighed or evaluated, which, cannot form the 
basis of a valid claim of clear and unmistakable error in a 
rating decision.  Russell, 3 Vet. App. at 313 ("In order for 
there to be a valid claim of clear and unmistakable error, . 
. . the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.").  Thus, the RO's determination to deny service 
connection for a psychiatric disorder cannot constitute clear 
and unmistakable error.

The veteran asserts that he was entitled to presumptive 
service connection for the psychiatric disorder and that the 
RO failed to consider this in denying the veteran's claim for 
service connection.  At the time of the veteran's application 
for benefits, he was diagnosed with anxiety reaction, which 
is not a psychosis and not entitled to presumptive service 
connection.  With a presumptive disease, service connection 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C. §§ 301, 312, 313 
(now §§ 1101, 1112, 1113); 38 C.F.R. §§ 3.307, 3.309(a) 
(1959).  Again, anxiety reaction is not a psychosis, and thus 
these laws and regulations would not be applicable to the 
veteran's claim.

The veteran states that the RO ignored that the veteran was 
entitled to the application of 38 U.S.C. § 1154(b), which, in 
1959 was 38 U.S.C. § 354(b).  That statute aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service while engaging in 
combat.  However, at the time of the January 1959 rating 
decision, there was no evidence whatsoever to show that the 
veteran was a combat veteran.  His DD214s show no medals or 
decorations indicative of combat.  Additionally, the veteran 
did not claim that he had engaged in combat at the time of 
the application for benefits.  The 1958 VA hospitalization 
summary report shows no complaints by the veteran as to 
having nightmares as a result of combat.  A claim for clear 
and unmistakable error is based upon the evidence that was in 
the record at the time of the decision.  The veteran did not 
establish that he was a combat veteran until his 1991 claim 
for service connection for post-traumatic stress disorder, 
and thus the RO's failure to consider § 354(b) is not clear 
and unmistakable error.  Russell, 3 Vet. App. at 314 
(analysis of whether clear and unmistakable error has been 
committed may only proceed on the record and evidence that 
was not part of the record at the time of the prior 
determination may not form the basis of a finding that there 
was an act of clear and unmistakable error).

The veteran also alleges that the RO failed in the January 
1959 rating decision to consider an extraschedular evaluation 
under 38 C.F.R. § 3.321(b); however, such regulation applies 
only when service connection has already been granted for a 
disability.  Thus, that regulation would not be applicable at 
the time of the January 1959 rating decision, and the RO's 
failure to consider it was not clear and unmistakable error.  

Finally, the veteran has alleged that he was not capable of 
filing a notice of disagreement because of his psychiatric 
disorder.  Under 38 C.F.R. § 3.109(b) (2001), a veteran can 
request an extension of the time limit to file an appeal by a 
showing of good cause; however, that regulation was not in 
existence at the time of the January 1959 rating decision, 
and thus would not be applicable to the veteran's 1958 claim 
for compensation.  Thus, such does not constitute clear and 
unmistakable error.

The veteran has alleged that all the rating decisions issued 
following the January 1959 rating decision, which continued 
the denial of service connection for a psychiatric disorder, 
are clearly and unmistakably erroneous.

The RO continued the denial of service connection for a 
psychiatric disorder in July 1959.  The notification sent to 
the veteran that same month does not indicate that the RO 
denied service connection for a psychiatric disorder; rather, 
it shows that the RO only considered a claim for pension.  
However, there are several discrepancies that come into play 
as to the July 1959 rating decision.  First, the veteran's 
claim, which was received in June 1959, was submitted by the 
veteran's representative, who stated that the veteran was 
seeking entitlement to "Part I and/or Part III benefits."  
The Board does not find that such statement adequately 
identifies the benefit or benefits that the veteran was 
seeking at that time.  The August 1958 application for 
benefits showed that the veteran was seeking pension as well 
as compensation.  The January 1959 rating decision showed 
that the RO denied entitlement to pension benefits, as well 
as service connection benefits.  Thus, the veteran should 
subsequently have indicated whether he was seeking service 
connection or pension benefits.  Regardless, in the July 1959 
rating decision, which continued the denial of service 
connection for a psychiatric disorder, the record reflects 
that the veteran's representative at that time, Veterans of 
Foreign Wars of the United States, had seen the rating 
decision (which continued the denial of service connection) 
and signed off on it.  Thus, the veteran's representative was 
put on notice of the denial of service connection for a 
psychiatric disorder and failed to initiate an appeal. 

Additionally, the veteran states that the RO sent the July 
1959 notice to the VA hospital and that he was no longer 
hospitalized at that time.  The record reflects that such 
statement is true; however, the notification was not returned 
as undeliverable.  Also, the notification did not inform the 
veteran that the RO had continued the denial of service 
connection for a psychiatric disorder.  Thus, even if the 
veteran had received the July 1959 notification, he would not 
have been put on notice that the denial of service connection 
for a psychiatric disorder had been continued.  Regardless, 
such error by the RO was cured when the RO continued the 
denial of service connection for a psychiatric disorder in a 
February 1967 rating decision.  The veteran, nor his 
representative, appealed that decision.

Added to the record at the time of the July 1959 rating 
decision was a supplemental hospitalization summary report 
from the veteran's August 1958 VA hospitalization, which 
showed a diagnosis of anxiety reaction.  The veteran's 
argument is that the RO failed to consider whether all the 
evidence of record established service connection for a 
psychiatric disorder.  Again, it is clear that the veteran's 
argument of clear and unmistakable error is based upon how 
the facts were weighed, which, as stated above, is not a 
valid claim for clear and unmistakable error.  Russell, 
3 Vet. App. at 313.

This same analysis applies to all the subsequent rating 
decisions which considered the veteran's claim for service 
connection for a psychiatric disorder.  The records received 
subsequent to the initial January 1959 rating decision showed 
that the veteran was hospitalized in 1965, 1966, and 1967 for 
anxiety reaction.  The Board notes that following the 
February 1967 rating decision, which continued the denial of 
service connection for a psychiatric disorder, the veteran 
did not submit a claim for service connection for a 
psychiatric disorder until 1991.  Nowhere prior to September 
1991 does a competent medical professional attribute a 
psychiatric disorder to the veteran's service in any way, 
including combat.  Thus, any rating decision issued following 
the January 1959 rating decision cannot be clearly and 
unmistakably erroneous, as the outcomes of those rating 
decisions are debatable.  The evidence received subsequent to 
the January 1959 rating decision only substantiated that the 
veteran had a psychiatric disorder-the evidence did not 
establish undebatably that the veteran had incurred a 
psychiatric disorder in service.  See Crippen v. Brown, 9 
Vet. App. 412, 423 (1996) (Court determined that the evidence 
submitted in a claim to reopen "did not differ so markedly 
from the evidence reviewed in the [prior] decision that it 
could be said that an award of service connection would 
'manifestly' have resulted).  The service medical records 
showed no chronic psychiatric disorder while the veteran was 
in service, and psychiatric evaluations conducted in service 
continuously showed normal findings.  Accordingly, the rating 
decisions issued following the January 1959 rating decision 
that continued the denial of service connection for a 
psychiatric disability were supportable by the evidence of 
record and law and were not clearly and unmistakably 
erroneous. 

The Board notes that the veteran has asserted that the June 
1993 rating decision, which continued the 50 percent 
evaluation for the service-connected post-traumatic stress 
disorder was clearly and unmistakably erroneous for failing 
to consider 38 C.F.R. § 3.321(b) or 4.16(b).  The veteran has 
been granted a 100 percent evaluation for post-traumatic 
stress disorder as of the date of his claim for service 
connection for post-traumatic stress disorder, which the RO 
has determined is September 30, 1991.  Thus, the veteran is 
not entitled to consideration of 38 C.F.R. § 3.321(b) because 
that regulation applies only to evaluations which are less 
than 100 percent.  Regardless, the issue before the Board is 
whether there was clear and unmistakable error in the January 
1959 rating decision, which denied service connection for a 
psychiatric disorder and the subsequent rating decisions 
issued thereafter, which continued the denial of service 
connection for a psychiatric disorder so as to provide for 
entitlement to an earlier effective date-not the evaluation 
assigned to the veteran's service-connected post-traumatic 
stress disorder.  The aforementioned regulations do not apply 
to the grant of service connection benefits and are not 
relevant to this appeal.  

Lastly, the veteran has submitted a November 1997 VA medical 
opinion, wherein the VA examiner states that the onset of the 
veteran's post-traumatic stress disorder was December 1956, 
which, at that time, was known as an anxiety disorder.  He 
stated, "If a thorough review of [the veteran's] military 
and VA medical records is made, one will find substantial 
evidence of post-traumatic stress disorder."  He stated that 
these symptoms were shown in hospital summaries for August 
1958, April 1965, September 1966, and March 1967.  The 
veteran has asserted that the February 1998 rating decision, 
which denied an effective date earlier than September 30, 
1991, is clearly and unmistakably erroneous.  He states that 
the RO failed to consider an M21-1 provision, which became 
effective in 1995.  In the February 1998 rating decision, the 
RO was considering whether clear and unmistakable error had 
occurred in rating decision issued prior to 1995.  Thus, an 
M21-1 provision made effective in 1995 cannot be used in 
determining whether clear and unmistakable error occurred in 
a decision issued prior to that date.  Similarly, any 
recently provided medical statement may not be used to 
demonstrate clear and unmistakable error in a prior denial.  
Russell, 3 Vet. App. at 314 (a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior RO decision.)

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for clear and unmistakable error 
as to the January 1959 rating decision, which denied service 
connection for a psychiatric disorder, nor has he raised 
valid claims for clear and unmistakable error in any of the 
subsequent rating decisions issued prior to the veteran's 
claim for service connection for post-traumatic stress 
disorder.  Thus, those decisions have become final, see 
38 U.S.C.A. § 7105(c), and an effective date earlier than 
September 30, 1991, for the grant of service connection for 
post-traumatic stress disorder is legally precluded.



B.  Earlier effective date

Dependents' educational assistance was granted as of 
September 30, 1991.  The veteran asserts that the effective 
date should be earlier.

The term "eligible person" for educational assistance under 
Chapter 35 means a child, surviving spouse, or spouse of a 
veteran who was discharged under other than dishonorable 
conditions, and who: died of a service-connected disability, 
has a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 1991); 38 C.F.R. § 3.807(b) (2001).

Service connection for post-traumatic stress disorder has 
been granted as of September 30, 1991, at a 100 percent 
evaluation.  The veteran asserted that the prior rating 
decisions, which denied service connection for a psychiatric 
disorder, were clearly and unmistakably erroneous and that 
service connection should have been granted at a much earlier 
date.  The Board has determined that none of the prior rating 
decisions either denying service connection for a psychiatric 
disorder or continuing the denial of service connection for a 
psychiatric disorder were clearly and unmistakably erroneous.  
Thus, the earliest effective date for the grant of service 
connection and a 100 percent evaluation for post-traumatic 
stress disorder is September 30, 1991.  

As stated above, the RO granted dependents' educational 
assistance as of September 30, 1991, based upon the finding 
that post-traumatic stress disorder was permanent in nature 
as of that date.  Because the veteran was not service 
connected for post-traumatic stress disorder prior to that 
date, an effective date earlier than September 30, 1991, for 
the award of dependents' educational assistance is legally 
precluded.  Again, it is the veteran's service-connected 
post-traumatic stress disorder that has qualified him for 
dependents' educational assistance.  Accordingly, there is no 
legal basis to the veteran's claim for an effective date 
earlier than September 30, 1991, for the award of dependents' 
educational assistance.  As the law, and not the evidence, is 
dispositive in this case, entitlement is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The January 1959 rating decision denying service connection 
for a psychiatric disorder, and the subsequent rating 
decisions continuing the denial of service connection for a 
psychiatric disorder were not clearly and unmistakably 
erroneous.  

Entitlement to an effective date earlier than September 30, 
1991, for the grant of dependents' educational assistance is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

